Citation Nr: 1010096	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  08-11 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 60 
percent for coronary artery disease, status post myocardial 
infarction, post coronary artery bypass graft.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1966 to May 1968.     

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which, in pertinent part, continued 
the 60 percent evaluation for the coronary artery disease, 
status post myocardial infarction requiring artery bypass 
graft, and denied entitlement to a TDIU.

The Veteran had requested a hearing before the Board in 
Washington, D. C.; however in February 2010 the Veteran 
failed to appear for that hearing.  His request is deemed 
waived.


FINDINGS OF FACT

1.  The Veteran's coronary artery disease was not manifested 
by chronic congestive heart failure, or a workload of 3 METs 
or less resulting in dyspnea, fatigue, angina, dizziness, or 
syncope; or left ventricular dysfunction with an ejection 
fraction less than 30 percent.

2.  Service connection is in effect for coronary artery 
disease, status post myocardial infarction requiring coronary 
artery bypass graft, associated with diabetes mellitus, type 
2, which is rated as 60 percent disabling; diabetes mellitus, 
type 2, which is rated at 20 percent disabling; right lower 
extremity neuropathy associated with diabetes mellitus, type 
2, rated as 10 percent disabling; left lower extremity 
neuropathy associated with diabetes mellitus, type 2, rated 
as 10 percent disabling; and hypertension, associated with 
diabetes mellitus, type 2, which is rated as zero percent 
disabling.

3.  The Veteran has a combined service-connected disability 
rating of 70 percent.

4.  The Veteran's service-connected disabilities do not 
preclude substantially gainful employment. 





CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for 
coronary artery disease status post myocardial infarction 
requiring coronary artery bypass graft have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic 
Codes 7005, 7017 (2009).

2.  The criteria for a total rating based on individual 
unemployability due to service-connected disabilities have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.15, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1 (2009).

In addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2009).

By history, the Veteran had been granted service connection 
for coronary artery disease by a July 2005 rating decision.  
In July 2006, the Veteran submitted a VA Form 21-8940 seeking 
a TDIU.  The January 2007 rating decision on appeal found 
none of the Veteran's service-connected disabilities had 
increased in severity and the Veteran appealed only the 
evaluation for the coronary artery disease and the denial of 
the TDIU itself.  

As with the Veteran's increased rating claim, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
where the evidence contains factual findings that show a 
change in the severity of symptoms during the course of the 
rating period on appeal, assignment of staged ratings would 
be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

A 60 percent evaluation for coronary artery disease is 
warranted for more than one episode of acute congestive heart 
failure in the past year; or where a workload of greater than 
3 METs but not greater than 5 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope; or where there is 
left ventricular dysfunction with an ejection fraction of 30 
to 50 percent.  A 100 percent evaluation is warranted for 
chronic congestive heart failure; or where a workload of 3 
METs or less results in dyspnea, fatigue, angina, dizziness, 
or syncope; or where there is left ventricular dysfunction 
with an ejection fraction of less than 30 percent.  38 C.F.R. 
§ 4.104, Diagnostic Codes 7005 and 7017 (2009).

One MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  See 38 C.F.R. § 4.104, 
Note 2 (2009).  METs testing is also not required when the 
left ventricular ejection fraction has been measured and is 
less than 50 percent, when chronic congestive heart failure 
is present or there has been more than one episode of 
congestive heart failure within the past year, or when a 100 
percent evaluation can be assigned on another basis.  38 
C.F.R. § 4.100 (b) (2009).

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3 (2009).

Analysis

By way of history, in February 2004 the Veteran first 
experienced the episode of fatigue while walking across a 
parking lot that led to his hospitalization and his diagnosis 
of coronary artery disease, status post myocardial infarction 
requiring a triple artery bypass graft.  See VA treatment 
records.
 
The Veteran submitted his request for a TDIU in July 2006.  
The Veteran failed to report for a fee-based examination in 
September 2006.  

In November 2007 the Veteran was afforded another fee-based 
VA examination.  The Veteran reported the complications of 
shortness of breath, dizziness, easy fatigue and fainting 
attacks, but not heart failure or chest pain.  The Veteran 
declined a treadmill stress test.  Following an 
echocardiogram, the examiner concluded mild to moderate 
mitral regurgitation with normal left ventricular ejection 
fraction (65%).  The METs level was 7 and the examiner 
provided two examples: level hard lawn mowing and climbing 
stairs.

The criteria for a 60 percent rating are met if any one of 
three factors is present.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7017.  In this case, according to the November 2007 fee-
based examination, the examiner assigned an estimate of 7 
METs based on the Veteran's heart condition.  According to 
the history as related by the Veteran, the examiner noted 
that the Veteran has not suffered from congestive heart 
failure.  The examiner further noted that the Veteran 
complained of dizziness and fatigue.  On examination, the 
heart revealed no evidence of chronic congestive heart 
failure.

The examiner reported that a treadmill stress test was 
declined by the Veteran, who complained of fatigue and leg 
pain.  He also noted the Veteran had functional impairment of 
coronary artery disease and that there was no change in the 
diagnosis.  He estimated that the Veteran had METs of 7, and 
in a February 2008 addendum, the echocardiogram revealed a 
normal left ventricular ejection fraction of 65 percent.  
Clearly the 60 percent evaluation is to the Veteran's 
advantage and the Board will not disturb this evaluation.  

As the medical evidence does not indicate that the Veteran 
has had chronic congestive heart failure, or workload of 3 
METs or less results in dyspnea, fatigue, angina, dizziness, 
or syncope, or left ventricular dysfunction with an ejection 
fraction of less than 30 percent, a 100 percent evaluation is 
not appropriate.  The Board notes that Diagnostic Code 7005 
for arteriosclerotic heart disease (coronary artery disease) 
evaluates the same symptoms to the same ratings as DC 7017; 
therefore this diagnostic code provides no greater rating for 
the Veteran.  

Extraschedular Consideration

In this instance, the Veteran's coronary artery disease, 
status post myocardial infarction requiring artery bypass 
graft, is clearly accounted for in 60 percent evaluation 
which compensates for the disability.  The Board finds the 
Diagnostic Code adequately address the Veteran's symptoms.  
The Veteran has not claimed any hospitalization because of 
his coronary artery disease.  The Board acknowledges that the 
Veteran's employment history appears in the record to be 
marked with extended periods of unemployment; however, the 
Veteran himself attributed his lack of employment to other 
health conditions, as is discussed extensively below.  As 
such, the diagnostic code for the Veteran's service-connected 
disability adequately describes the current disability level 
and symptomatology and, therefore, a referral for an 
extraschedular rating is not warranted.  See Thun v. Peake, 
22 Vet. App. 111, 115 (2008)  

Total disability Rating Based on Individual Unemployability 
(TDIU)

The Veteran contends that he is unable to secure gainful 
employment due to his service-connected disabilities.

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 
100 percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age, provided that, if there is 
only one such disability, this disability is ratable at 60 
percent or more, or, if there are two or more disabilities, 
there is at least one disability ratable at 40 percent or 
more and additional disabilities to bring the combined rating 
to 70 percent or more.  The Veteran's employment history, his 
educational and vocational attainment, as well as his 
particular physical disabilities are to be considered in 
making a determination on unemployability.  38 C.F.R. §§ 
3.340, 3.341, 4.16 (2009).

The Veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
Veteran's level of education, special training, and previous 
work experience, but not his age or to any impairment caused 
by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 
4.16, 4.19.

The Veteran's service-connected disabilities consist of 
coronary artery disease, status post myocardial infarction 
requiring artery bypass graft, rated as 60 percent disabling, 
diabetes mellitus, type II, rated as 20 percent disabling, 
right lower extremity neuropathy, rated as 10 percent 
disabling, left lower extremity neuropathy, rated as 10 
percent disabling, and hypertension rated as noncompensable.  
The Veteran's combined service-connected disability rating is 
70 percent.  As such the Board finds that the Veteran meets 
the percentage standard set forth in 38 C.F.R. § 4.16(a).  
Thus, the question becomes whether the Veteran's service-
connected disabilities preclude him from securing or 
following a substantially gainful occupation.  

A review of the Veteran's VA treatment records finds many 
references to his state of employment.  In June 2003 the 
Veteran sought treatment for his complaint of depression that 
had an onset of 30 years prior.  The Veteran also stated he 
had been able to keep only one job in the past 10 years.  In 
another June 2003 VA Physician's Note, the examiner included 
under social history that the Veteran had been unemployed for 
the previous 10 years.  

In a February 2004 VA Physician Admission general review, 
which noted one week had passed since the Veteran was struck 
by fatigue in a parking lot, the Veteran was described as a 
woodworker, "currently working."  In a February 2004 VA 
treatment note, documenting the transfer of the Veteran from 
a private hospital to a VA facility for his coronary bypass 
surgery, the Veteran is described as a self-employed wood-
worker.  In another VA progress note, the Veteran is 
described as having no income for the previous 5 years and 
having been supported by his sister for the previous 3 years.  
The Veteran's June 2004 Agent Orange Registry described the 
Veteran as an unemployed "General Manager".  A June 2004 
Behavior Health Intake report contained the Veteran's 
complaint that he could not work due to his diabetes and 
heart surgery as well as a longer description of his 
employment history.  Following separation from service he had 
bought a furniture refinishing company and turned it into a 
furniture manufacturing business, which he lost in 1985.  He 
did not work again until 1997 when he worked for "C.W.", 
but he resigned after 2 years due to a conflict with his 
boss.  He then worked as a general manager for another 
company, but left that position after 3 months due to anger 
and nightmares that were difficult to control.  Though an 
October 2004 Behavioral Health note included the report that 
the Veteran was unemployed, a December 2004 VA surgical/ENT 
clinic note included the complaint the Veteran was having 
difficulty at work due to daytime sleepiness.  This December 
2004 concluded with a diagnosis of severe sleep apnea.  

In a January 2005 statement, the Veteran stated he had had no 
income for the previous 2 years and that he could no longer 
work in the capacity of a woodworker because of the severe 
pain in his legs and forearms due to the peripheral 
neuropathy and due to his sleep apnea.  

In support of his claim, the Veteran submitted in July 2006 a 
VA Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability.  He indicated a high 
school education and training he had received in service.  He 
indicated he last worked full time in 1998, though he became 
too disabled to work in February 2004.  In 1998 he had worked 
as a "factory manager."  He reported working in management 
for his most recent employer, C. K., from January 2000 to 
April 2002.  Prior to that, his employer was C.W. for whom he 
also performed management work from February 1997 to February 
1999.  He reported no income in the previous 12 months, 
though he indicated he did not leave his last job because of 
his disability.  

The Veteran failed to report for a September 2006 fee-based 
VA examination.  He submitted a statement in January 2007 
stating he had attempted to reschedule that examination and 
that he hadn't worked in "over a year."

The Veteran was afforded another fee-based general VA 
examination in November 2007.  Addressing the Veteran's 
limitations, the examiner commented the Veteran's diabetes 
did not cause any restriction in activities and in response 
to an inquiry of whether the Veteran's service-connected 
disabilities limited his ability to perform physical and 
sedentary activities of daily living, the examiner again 
opined that the Veteran did not have any specific 
restrictions and could perform all activities as tolerated.  

There has been no finding by a medical professional, and the 
evidence does not indicate, that the Veteran has been unable 
to secure or follow a substantially gainful occupation solely 
as a result of his service-connected disabilities.  See 38 
C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  Rather, the record shows 
that the Veteran himself has attributed his inability to work 
to a variety of disabilities, including untreated depression, 
sleep apnea, upper extremity neuropathy, his diabetes 
mellitus and coronary bypass surgery, of which only the 
diabetes mellitus and coronary artery disease status post 
coronary bypass surgery are service connected.  Further, the 
many statements of the Veteran in the record as to when he 
stopped working or the precise nature of his previous 
employment were so inconsistent as to render them of little 
probative value.  

For all the foregoing reasons, the Board finds that the claim 
for TDIU must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the- 
doubt doctrine.  However, as the preponderance of the 
evidence is against the Veteran's claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The RO provided a VCAA notice letter to the Veteran in 
September 2006, before the original adjudication of the 
claim.  The letter notified the Veteran of what information 
and evidence must be submitted to substantiate claims for an 
increased rating for coronary artery disease and TDIU, as 
well as what information and evidence must be provided by the 
Veteran and what information and evidence would be obtained 
by VA.  He was also told to inform VA of any additional 
information or evidence that VA should have.  The content of 
the letter complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), as well as Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Another notification 
letter was sent to the Veteran in October 2007.

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claims, and the duty to assist 
requirements have been satisfied.  All available service 
treatment records were obtained.  A fee-based VA examination 
was scheduled in September 2006, though the Veteran did not 
report.  Another fee-based VA examination was afforded in 
Veteran in November 2007, addressing the Veteran's 
employability.  Pertinent VA treatment records were obtained 
and associated with the claims folder.  The RO requested that 
the Veteran provide the complete address of his former 
employers in the September 2006 notice letter; however the 
Veteran did not respond.  The RO ascertained that the Veteran 
had been awarded Social Security disability benefits; however 
upon the RO's inquiry for the underlying documents, the RO 
was informed the file had been destroyed.  See October 2007 
Response.  There is no identified relevant evidence that has 
not been accounted for.

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claims.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to a rating in excess of 60 percent for coronary 
artery disease, status post myocardial infarction, post 
coronary artery bypass graft, is denied.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


